         Case 4:98-cr-00073-DPM Document 197 Filed 09/08/20 Page 1 of 6



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

UNITED STATES OF AMERICA                                    RESPONDENT

v.                           No. 4:98-cr-73-DPM

GAYLON RICHARD COX                                            PETITIONER

                                   ORDER
        1. In 1998, Gaylon Cox absconded from federal supervised
release.     In a five-week stretch that spring, Cox committed four
robberies - three banks and a post office - in three states.              While
awaiting trial for those crimes, he tried to escape, making a run for a
door that turned out to be locked. He eventually pleaded guilty in this
case and a related Georgia case. He was sentenced to terms of years
for the Georgia robbery, for being a felon in possession of a firearm, and
for the attempted escape.        He was sentenced to life imprisonment
under the three-strikes statute for another of the robberies. 18 U.S.C.
§    3559(c). He's been in custody for the last twenty-two years.
        Cox moves to reduce his life sentence-the only sentence still
undischarged- to time served based on the threat COVID-19 presents
to his health if he remains in prison.               Doc. 184;     18 U.S.C.
§ 3582(c)(l)(A)(i).    He's now sixty-three years old. He has Hepatitis C
and has twice had cancer; and he is confined at FCI Butner, where the
virus is present and spreading. The United States opposes the motion.
       Case 4:98-cr-00073-DPM Document 197 Filed 09/08/20 Page 2 of 6



       2. Exhaustion is the first issue. Before the First Step Act, only the
Director of the BOP could file a compassionate release motion like this
one.    Now, an inmate may file one on his own behalf.          There's an
exhaustion requirement, though: the inmate may file his own motion
"after [he] has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on [his] behalf or the
lapse of 30 days from the receipt of such a request by the warden[.]"
18 U.S.C. § 3582(c)(l)(A).
       Here, Cox made a compassionate release request to the Warden
of FCI Butner, who timely denied it.        Cox hasn't yet exhausted his
administrative rights to appeal. Doc. 187 at 1; 28 C.F.R. §§ 571.63(a)-
(d) & 542.15. Nonetheless, pursuant to Department of Justice policy,
the United States says that Cox has exhausted because thirty days
passed between Cox's request to the Warden and his filing the motion.
Doc. 188 at 2 n.1.
       While the Court understands the United States' position, it
disagrees. As one of my colleagues has concluded, the mere passage
of thirty days is not enough. Instead, the better reading of the statute
as a whole is that an inmate must fully exhaust his administrative
remedies unless he doesn't receive a timely answer from the warden.
United States v. Smith, E.D. Ark. Case No. 4:95-cr-19-LPR-4, Doc. 440 at
12-18, 2020 WL 2487277, at *6-*9 (14 May 2020); see also United States

                                    -2-
      Case 4:98-cr-00073-DPM Document 197 Filed 09/08/20 Page 3 of 6



v. Arthaloney, No. 8:18-cr-127-, 2020 WL 2571171, at *1 n.1 (D. Neb.
21 May 2020) (collecting cases). Cox hasn't exhausted.
     3. What now?      If the exhaustion requirement is jurisdictional,
then the Court can't consider Cox's motion at all.       If, however, the
requirement is a mandatory claims-processing rule, then it's subject to
waiver or forfeiture. And, given the United States' position, the Court
can therefore reach the merits of Cox's motion for compassionate
release.
     The Supreme Court has cautioned that jurisdiction "is a word of
many, too many, meanings." Steel Co. v. Citizens for Better Environment,
523 U.S. 83, 90 (1998) (quotation omitted). In recent years, the Court
has clarified and cabined the term's use.      Fort Bend County, Texas v.
Davis, 139 S. Ct. 1843, 1849-50 (2019) (collecting cases). Jurisdictional
rules speak to a court's power, its "adjudicatory capacity[,]" Henderson
ex rel. Henderson v. Shinseki, 562 U.S. 428, 435 (2011);     and a rule is
jurisdictional only when Congress "clearly states that [the rule] shall
count as jurisdictional[.]" Arbaugh v. Y&H Corp., 546 U.S. 500, 515-16
(2006).    On the other hand, rules that speak "only to a party's
procedural obligations" are nonjurisdictional claims-processing rules.
E.P.A. v. EME Homer City Generation, L.P., 572 U.S. 489, 512 (2014).
      The United States Court of Appeals for the Eighth Circuit has said
that § 3582(c)(2) is jurisdictional. United States v. Auman, 8 F.3d 1268

                                   -3-
      Case 4:98-cr-00073-DPM Document 197 Filed 09/08/20 Page 4 of 6



(8th Cir. 1993). It did so, however, years before the Supreme Court
began its unbroken line of clarifying precedent.          In Auman, the
defendant requested a sentence modification under§ 3582(c)(2), which
deals with retroactive Guidelines amendments. The Court of Appeals
concluded that, because Auman didn't qualify for the reduction, there
was no jurisdiction to entertain the motion or the appeal.               The
jurisdictional label was assumed. The Auman Court did not perform a
jurisdictional v. claims-processing analysis.
     Courts that have done that analysis with the benefit of the
Supreme Court's more recent precedents have divided. Compare, e.g.,
United States v. Spaulding, 802 F.3d 1110, 1122-27 (10th Cir. 2015), with
United States v. Taylor, 778 F.3d 667, 669-71 (7th Cir. 2015). The statute
says "The court may not modify a term of imprisonment once it has
been imposed except that . . .. "         18 U.S.C. § 3582(c).          These
words - directed to the court rather than the parties - do have "a
somewhat jurisdictional flavor[.]"    United States v. Smith, 467 F.3d 785,
788 (D.C. Cir. 2006).
     But flavor is not enough. Indeed, the Supreme Court has held
that almost identical words - "The court may not extend the time to
take any action under Rules 29, 33, 34, and 35, except as stated in those
rules" - created   a    mandatory     claims-processing     rule,      not   a
jurisdictional limitation.   Eberhart v. United States, 546 U.S. 12, 15

                                    -4-
     Case 4:98-cr-00073-DPM Document 197 Filed 09/08/20 Page 5 of 6



(2005); see also Smith, 467 F.3d at 788. The statute's other provisions
don't support a jurisdictional reading, either. Section 3582 as a whole
"answers questions related to claim-processing mechanics of imposing
a sentence of imprisonment, not the jurisdiction of the court."
Spaulding, 802 F. 3d at 1131 (Gorsuch, J., dissenting). And this statute
isn't located in the "Jurisdiction and Venue" chapter of Title 18. It
"lives several doors down" in a chapter about sentences. Ibid.
     In light of the Supreme Court's clarifying precedent, and§ 3582's
text and structure, the better reading is that Congress did not clearly
intend for § 3582(c)(l)(A)'s exhaustion requirement to rank as
jurisdictional. But this Court is bound by Auman unless its contrary
conclusion is clearly irreconcilable with the Supreme Court's later
jurisdictional v. claims-processing rule decisions.       Lair v. Bullock,
697 F.3d 1200, 1206-07 (9th Cir. 2012); see also Rodriguez de Quijas v.
Shearson/American Express, Inc., 490 US 477, 484 (1989). *        There's



* The settled Eighth Circuit law about when one panel can overrule a
prior panel is in the neighborhood, but not exactly the right address.
And the Eighth Circuit has a somewhat looser standard than the Ninth
Circuit in those circumstances. United States v. Villareal-Amarillas,
562 F.3d 892, 898 n.4 (8th Cir. 2009) (quotation omitted). The clearly
irreconcilable standard is the only precedent this Court has been able
to locate about when a district court may reconsider binding Circuit
precedent based on intervening Supreme Court authority; and it
seems appropriately stringent.
                                  -5-
      Case 4:98-cr-00073-DPM Document 197 Filed 09/08/20 Page 6 of 6



undoubtedly a conflict, but it is not a clearly irreconcilable one. The
Tenth Circuit's decision in Spaulding (albeit over the dissent of then-
Judge Gorsuch) and like cases considered the Supreme Court's
clarifying decisions but stuck with the jurisdictional conclusion. These
courts reconciled all these cases and this statute. The United States
Supreme Court, or the Court of the Appeals for the Eighth Circuit,
rather than this District Court, is therefore the court that must be the
one to revisit this issue and clarify the nature of§ 3582(c).
                              *      *     *
     Cox's motion, Doc. 184, is denied without prejudice for lack of
jurisdiction. Auman, 8 F.3d at 1271.
     So Ordered.


                                         D .P. Marshall Jr."
                                         United States District Judge




                                   -6-
